Per Curiam:
This case was referred to Trial Commissioner Saul Bichard Gamer with directions to make findings of fact and recommendation for conclusions of law under the order of reference and Buie 57(a). The commissioner has done so in an opinion and report filed on July 30, 1968. Exceptions to the commissioner’s ultimate findings and recommended conclusion of law were filed by plaintiff, defendant filed a statement under Buie 62(b) electing to submit the case on the commissioner’s report without exceptions and brief and the case has been submitted to the court on plaintiff’s brief and oral argument of counsel. Since the court agrees with the commissioner’s opinion, findings and recommended conclusion of law, as hereinafter set forth, it hereby adopts the same as the basis for its judgment in this case.* Therefore, plaintiff is not entitled to recover and the petition is dismissed.
*903OPINION 03? COMMISSIONER
Gamer, Commissioner:
Plaintiff, a former employee of tlie Internal Revenue Service in Brooklyn, New York, was discharged by the Brooklyn District Director on grounds relating to his financial transactions and associations with taxpayers with whom he had official connections. He appealed the dismissal to the New York Region of the Civil Service Commission, which, after a hearing, sustained the agency’s removal action. Plaintiff’s further appeal to the Commission’s Board of Appeals and Review was also denied. His petition herein alleges his removal was, on various grounds, arbitrary, capricious, and unlawful. The court, by order of May 2,1966, denied both defendant’s motion and plaintiff’s cross-motion for summary judgment and remanded the case to the commissioner for trial. Such a trial has been held.
Based upon a full review of the record, including the proceedings before the Internal Revenue Service, the Civil Service Commission, and this court, it is concluded, for the reasons set forth in the following detailed and ultimate findings of fact and conclusions of law, that plaintiff has failed to sustain his burden of showing that the actions of either the Internal Revenue Service or the Civil Service Commission were in any way arbitrary, capricious, or otherwise unlawful. Plaintiff’s petition should, therefore, be dismissed,

The concurring opinion of Skelton, JuOoe, follows the opinion of the Trial Commissioner which has been adopted by the court.